DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over
Sakai et al (US 2003/0051413 A1) in view of Kasai et al (US 6,440,187 B1).
	Sakai discloses:
	a slurry (polishing composition comprising an abrasive [0028]-[0029]) to a chemical mechanical polishing pad [0099], the slurry comprising colloidal alumina [0031].
Sakai fails to disclose that the alumina is made by a sol-gel process.  Kasai teaches that forming alumina abrasives for polishing compositions by the sol-gel process is a useful, known technique.  More specifically, Kasai teaches a method of polishing substrates (such as 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the abrasives formed by a sol-gel process in the composition and method of Sakai because Kasai teaches that this is a known, useful technique for forming abrasives, and such is expected to give the predictable result of abrasives useful for smooth polishing with high precision.
Further as to claim 14, Sakai discloses that the polishing slurry [0019], [0071]-[0072] comprises:
a reactant (hydrogen peroxide oxidizing agent, [0063]) at 2-40 or 5-20 g/L [0064]; 
colloidal alumina (see the rejection of claim 1; [0028] at 0.5-200 or 5-100 g/L [0033]);
a dispersant (“surfactant” [0071], [0075]);
a pH adjustor (“pH controlling agent” [0072]);
a corrosion inhibitor (“anticorrosive” [0059] at 0.01-0.2 or 0.02-0.1 g/L [0061]);
a chelate (“polishing accelerating compound” that “serves to chelate copper” [0057] at 2-20 or 5-15 g/L [0058]); and 
a solvent (water, [0066]).  
Sakai discloses compositions in g/L rather than in weight percent.  However, assuming a density of water, the corresponding weight percentages are reactant 0.2-4 wt%; alumina 0.05-20 prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  MPEP 2144.05 I.
The polishing composition of Sakai is used for the same purpose as the instant invention, that of polishing, and the components serve the same purpose, that of reacting, dispersing, adjusting pH, inhibiting corrosion, chelating or providing a solvent.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to vary the composition amounts to the range cited in the modified method of Sakai in order to provide a polishing slurry with desired polishing results, and because one would expect the same results over the cited ranges.  See MPEP 2144.05 I. 
	As to claims 15-16, Sakai discloses that the colloidal alumina has a preferred particle size of 10-100 nm, more preferably 30-60 nm [0032], which is within the cited range or provides the cited size as part of the range.
	As to claim 17, see the rejection of claim 14.  Sakai discloses reactant of hydrogen peroxide oxidizing agent, [0063].

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (US 2003/0051413 A1) in view of Kasai et al (US 6,440,187 B1), as applied to claim 17, and further in view Kamimura et al (US 2009/0004863 A1).
	Sakai fails to disclose the hardness of the alpha and gamma phases of alumina.  Kamimura teaches that alpha alumina has a Mohs hardness of 9, and gamma phase alumina has a Mohs hardness of 8 to 9. [0032].

	As to claim 20, Kasai teaches that the content of delta- and alpha-phases of alumina may comprise 50:50 (col.9, line 57) or 90:10 (col.10, line 8).  These values are within the ranges cited in claim 20.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited concentrations in the method of Sakai because Kasai teaches that similar concentrations are useful for polishing with high quality.

Allowable Subject Matter
Claims 1-5, 7-9, 11-13 and 21-23 are allowed.

Response to Amendment
Applicant’s arguments, see page 6, filed 1/18/21, with respect to the rejections of claims 1-13 have been fully considered and are persuasive.  The rejections of claims 1-13 have been withdrawn.  Applicant’s point is well taken that the prior art fails to disclose sol-gel processing with βalanine, as in the context of claim 1.  This feature is also missing from the prior art, thus there is no motivation to modify Sakai to arrive at the claimed invention.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over
Sakai et al (US 2003/0051413 A1) in view of Kasai et al (US 6,440,187 B1).
s 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (US 2003/0051413 A1) in view of Kasai et al (US 6,440,18 B1), as applied to claim 17, and further in view Kamimura et al (US 2009/0004863 A1).

Response to Arguments
Applicant's arguments filed 1/18/21 have been fully considered but they are not persuasive, to the extent they still apply.  Applicant argues that the rejection appears to assert that disclosure of the concentrations of other components is sufficient to assert that concentrations for others is obvious.  In response, this is not intended to be asserted.  Rather, the rejection relies on the functional aspects of a “ph regulator” and “dispersant” and to use them for the same purpose as now claimed.  While some of the ranges are disclosed, not all of them are, as explained in the rejection.  The missing ranges are obvious because one of ordinary skill in the art would vary them for optimal properties of regulating pH and dispersing.  In other words, varying to the cited range is obvious in order to provide a polishing slurry with desired polishing results of pH value and dispersing/surfactant qualities.  Applicant has not shown unexpected results with the cited ranges.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/ANITA K ALANKO/Primary Examiner, Art Unit 1713